McLennan, P. J.:
The chief question presented by this appeal is whether or not the witness, Cora Hubbell, called by the plaintiff, was competent within the meaning of section 399 of the Code of Criminal Procedure, and it is unnecessary, in order to present that question of law, to recite all or even a considerable portion of the testimony.
The evidence on the part of the People tends to show that the defendant at divers times advised Howard Hubbell and his wife, Cora Hubbell, to burglarize a house known as the Hunt or Andrews house situate in Otto, in Cattaraugus county, 3ST. Y., and that pursuant to such advice the husband did, prior" to September 21, 1907, break into said house, pick up and prepare for removal certain articles of household goods therein, and that thereafter he *760went to a livery stable in the village of Ellicottville and made arrangements by which he and his wife went to the house and got furnishings or property, which he prepared to take away ; that the wife, Cora Hubbell, held the horse while her husband put the things in the wagon, and that they then drove home. That this burglary had been planned between the husband and wife for some time prior,to its consummation is established by the evidence without contradiction. They both went to the house, intending to steal and take away from it property therein.' A few nights afterward Hubbell (the husband) went into the house again and selected more things, which he determined to steal, and on the night following he (the husband) started out to obtain property so selected by him. On that occasion he went alone, got the goods and took, them home During the trip from the Andrews house to the house of Hubbell . it rained and the goods became somewhat wet, and Hubbell’s wife, Cora Hubbell, assisted him to put the carpets, draperies and other furniture, which he had stolen, around the stove to dry. She put some of the things in the other rooms and some of them she put'ou.t of sight and in boxes and barrels to keep them from observation'. The evidence conclusively establishes that Cora Hubbell knew that the property thus brought to the house of her husband and herself was stolen and had been taken from the Andrews house. The evidence also conclusively establishes that she (the wife) went with her husband on the occasion of the first burglary a‘nd was an active ' participant therein. But it is said that on the second burglary, which was committed on the 28th day of Sejhember, 1907, she was not' an accomplice thereto or therein, because she was not present at the time, and so, notwithstanding that with full knowledge that the goods were obtained by her husband by theft and notwithstanding she aided and abetted him in secreting the same, and the evidence of his guilt, she is not an accomplice.
It seems to me that, under every principle, Cora Hubbell was an accomplice in the commission of the crime by her husband, and, therefore, the rule applies that a conviction cannot be had upon the testimony of an accomplice, unless he is corroborated by such other evidence as tends' to connect the defendant with the commission of the crime. (Code Grim. Proc. § 399.) It does not seem to me that it is necessary, or that it would be useful, to cite authorities to show *761that Cora Hubbell was an accomplice of her husband in this transaction from its inception to its close, and, if we are right in this suggestion, then it follows that the judgment and order appealed from must be reversed, because the learned trial court expressly charged the jury, as a matter of law, that Cora Hubbell was not an accomplice, and, therefore, that her evidence could be considered by them precisely as if a disinterested witness. We express no opinion as to the guilt or innocence of the defendant. If guilty of the crime charged, he deserves to be severely punished, but we can find no basis in the evidence for the conclusion that Cora Hubbell was not an accomplice, under the fair meaning and intent of section 399 of the Code of Criminal Procedure. If we are right in that conclusion, itfollows that error was committed prejudicial to the defendant.
We conclude that the judgment and order appealed from should be reversed and a new trial ordered.
All concurred, except Williams, J., who dissented.
Judgment of conviction and order denying motion for new trial reversed and new trial ordered.